Title: To Thomas Jefferson from Henry Voigt, 20 December 1802
From: Voigt, Henry
To: Jefferson, Thomas


          
            Sir! 
            Philadelphia Decembr 20th 1802
          
          Having been employed as coiner of the mint of the United States for several years, and understanding that either a total abolishion, or a considerable alteration would be made in its Organization, I have reflected with a good deal of attention on the most Economical and advantagious plan of conducting that business, supposing it to be continued by an Act of Congress. 
          But as it is not my duty to communicate on that Subject with any member of the Administration, I deemed it proper in the first instance to ask permission to communicate my Observation; for it appears to me possible, that a mint can be conducted on such a plan, as that no expences would fall on the United States. 
          In the construction of the machinery, great improvements might be made, not only to facilitate the work and save labour; but also to give a more beautiful impression on the coin.   But as some of these improvements ar not easily represented by drawings on papir so as to be understood, models would be necessary, and these again would be too expensive and of no use, if the mint were to be abolished. 
          Nevertheless should you think it worthy of your Attention or advantageous to the United States, it would give me pleasure to explain, as far as it could be done in writing, all my Ideas on the Subject.   I hope this will not be considered as an Attempt to force myself into notice, by doing that, which perhaps ought to come from my superiores in his official capacity, but only as a communication from one Citizen to an other on the welfare of ouer common Country; and also as a mark of my Gratitude for the Assylum I have met with here; and the friendship I have experienced from yourself. 
          I am Sir, with great respect Your very Humble Servant
          
            Henry Voigt
          
        